36 F.3d 1093
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony Lawrence MCLEAN, Plaintiff Appellant,v.Fred W. GREENE, Warden, Defendant Appellee.
No. 93-6854.
United States Court of Appeals, Fourth Circuit.
Submitted July 26, 1994.Decided Sept. 27, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-92-1233-A).
Anthony Lawrence McLean, appellant Pro Se.
E.D.Va.
DISMISSED.
Before WIDENER, HALL, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.*  McLean v. Greene, No. CA-92-1233-A (E.D. Va.  July 27, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We dismiss Claims 1, 4, 6, and 7 on the reasoning of the district court.  We dismiss Claims 2, 3, and 5, because this Court previously found that these claims lacked merit.  McLean v. Mallott, No. 93-6714 (4th Cir.  Nov. 5, 1993)